Citation Nr: 0427886	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In February 2004, the Board remanded the veteran's claim to 
the RO for additional development, to include VA 
audiological, psychiatric, orthopedic and neurological 
examinations.  


FINDINGS OF FACT

1.  The veteran has multiple psychiatric disabilities, 
including his service-connected post-traumatic stress 
disorder (PTSD), that affect his employability.  He also 
experiences gastrointestinal disability and musculoskeletal 
disability beyond his service-connected low back disability 
that apparently affect his ability to work.  

2.  The benefit sought cannot be established without medical 
evidence showing the extent that his service-connected 
disabilities alone affect employability.  

3.  The veteran failed, without good cause, to report for VA 
examinations scheduled in May 2004.


CONCLUSION OF LAW

Entitlement to TDIU is not warranted.  38 C.F.R. §§ 3.655, 
4.16 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Board's February 2004 remand, service 
connection has been established for PTSD (70 percent since 
July 2001), low back disability (40 percent since December 
2001), tinnitus (10 percent since February 1999), and 
bilateral hearing loss (noncompensably disabling since 
February 1999).  In its February 2004 remand, the Board noted 
that the veteran's current ratings assigned to his service-
connected disabilities satisfied the percentage requirements 
of 38 C.F.R. § 4.16 (2003).  The Board also pointed out that 
the veteran would be entitled to TDIU if it is established 
that he is unable to secure or follow substantially gainful 
employment as a result of service-connected disabilities 
only.  38 C.F.R. § 4.16.  Thus, the issue before the Board in 
February 2004 was whether the veteran's service-connected 
disabilities combined to preclude him from engaging in 
substantially gainful employment.  In order to determine 
this, the Board found that further evaluation of the factors 
affecting the veteran's employability was required, and the 
Board requested, on remand to the RO, that additional VA 
examinations to assess the current level of his service-
connected PTSD, low back disability, hearing loss, and 
tinnitus be scheduled in accordance with 38 C.F.R. § 19.9 
(2003).  

The Board's remand was necessary because the veteran was 
found to have more than one psychiatric diagnosis affecting 
his employability, as noted on VA examination in August 1999 
and as recently as March 2004 by his private psychologist.  
Additionally, he has a myriad of other symptoms that do not 
appear to be related to service-connected disability, 
including gastrointestinal symptoms and musculoskeletal 
problems.  It is important to distinguish the effect of 
service-connected disability from that of non-service-
connected disability because an award of TDIU must be based 
solely on the effect of service-connected disability.  For 
these reasons, examinations were scheduled in May 2004 
pursuant to the Board's February 2004 remand.  

The veteran failed to appear for any of the scheduled 
examinations.  In a statement submitted by the veteran's 
attorney, it was argued that the veteran had previously 
submitted a private examination report which was sufficient 
for rating purposes.  The veteran's attorney maintained that 
the RO should adjudicate the TDIU claim based on the medical 
evidence of record, and if the evidence was then determined 
to be inadequate, the appellant would then consent to attend 
another VA examination (see written arguments, dated in April 
and May 2004).  

Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  Although other records, including statements 
from private physicians, may be found adequate to rate 
without further examination, see 38 C.F.R. § 3.326 (2003), 
such a determination is to be made by VA.  

In this case, there was ample reason for the Board in 
February 2004 to request scheduling the veteran for 
additional VA examinations.  As noted previously, these 
examinations were found to have been necessary to determine 
the effect of service-connected PTSD, low back disability, 
hearing loss, and tinnitus on the veteran's employability 
without regard to non-service-connected disability.  Even the 
March 2004 letter from the veteran's psychologist left this 
question unanswered.  (It was noted that traumatic 
experiences during service were "arguably the almost sole 
cause" of the veteran's condition, but such a statement is 
equivocal at best, especially when the diagnoses included not 
only PTSD but non-service-connected moderate major depression 
and alcohol dependency.)  It is plain from the record before 
the Board that the appellant was advised of what was required 
of him, but he failed to comply.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

No good cause for his failure to report for the scheduled 
examinations has been demonstrated.  VA regulations address 
such situations:  when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the veteran, without good cause, fails to report for an 
examination scheduled in conjunction with an original claim 
other than an original compensation claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2003).  The Board notes that the veteran's TDIU claim is 
based entirely on his service-connected PTSD, low back 
disability, tinnitus and bilateral hearing loss.  A claim for 
a TDIU rating, where service connection has previously been 
established for the underlying condition or conditions, 
amounts to a claim for an increased rating.  See Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  As noted above, the TDIU 
claim could not be granted without further evidence on the 
effect of service-connected disability only.  Consequently, 
because good cause has not been shown for his failure to 
appear, the claim must be denied.  38 C.F.R. § 3.655.  

In adjudicating the claim addressed above, the Board has 
considered the potential applicability of the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which was signed into law on November 9, 2000. 
38 C.F.R. § 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA--November 9, 2000--or filed before the 
date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits. The regulations provide in part that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA. Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of entitlement to TDIU.  In this regard, 
the record also reflects that in letters to the veteran, 
dated in April 2002 and April 2004, the RO specifically 
advised the veteran of the information and evidence needed to 
substantiate his claim of entitlement to TDIU, and that the 
correspondence additionally informed him of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The veteran was made aware, through the 
April 2002 letter described above, of which evidence should 
be obtained by him and which evidence would be retrieved by 
VA.  See Quartuccio, supra.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Indeed, in a 
statement received by the RO in April 2004, the veteran 
indicated that he did not have any additional information to 
submit in support of his claim of entitlement to TDIU.  To 
the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this regard, the Board notes that 
VA attempted to assist the veteran by scheduling VA 
examinations to account for the current effect on 
employability due to the service-connected PTSD, low back 
disability, hearing loss, and tinnitus, but the veteran did 
not cooperate.  As discussed above, in light of his failure 
to attend the VA examinations in May 2004, which were 
scheduled in compliance with the Board's February 2004 
remand, the provisions of 38 C.F.R. § 3.655 mandate the 
denial of his claim.  In other words, further action to 
assist is not proper; the regulation requires that the claim 
be denied.




ORDER

Entitlement to TDIU is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



